Appeal by defendant from judgments of a Trial Term of the Supreme Court, Albany County and from orders denying motions to set aside the verdicts and for new trials. On March 23, 1951, plaintiff Mary Danko fell and sustained personal injuries while descending the stone steps leading from the entrance of the defendant church to the street. She has recovered a verdict for her injuries based upon the negligent construction and maintenance of the steps. The second action is the derivative action of her husband who died before the trial of the actions, and the jury returned a verdict in favor of the administrator of his estate. Appellant urges that there is no evidence of negligence on the part of the defendant, and that the condition of the steps did not cause the accident. Upon leaving the doorway of the church the plaintiff, Mary Danko, had to descend four stone steps, each of which was approximately eight inches in height. The fifth and bottom step, to compensate for a grade in the street, was three and three-quarters inches in height at the west end and eleven inches in height at the east end. There is evidence from which the jury could have found that after descending four steps of uniform height of eight inches on a rainy night, plaintiff fell in attempting to step down the bottom step at a point where it was approximately eleven inches in height, with a depression of approximately two inches below the step proper, paved unevenly with bricks. There is expert testimony in the record that the steps were improperly constructed, and although the evidence on this subject is conflicting, it presented a question of fact. There is also a photographic exhibit in evidence which tends to support the jury’s verdicts. Judgments and orders unanimously affirmed, with one bill of costs to respondents. Present — ■ Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.